Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 1 of 21 PageID #: 63



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                           X         FIRST AMENDED
 MELVIN GRADY,                                                       COMPLAINT
                                                                     and JURY DEMAND

                               Plaintiff,                            2:20-cv-05431-JMA-JMW

               - against-


 COUNTY OF NASSAU; Police Officer Matthew
 PADULA, Individually and in his Official Capacity;
 Detective JOHNSTON, Individually and in his Official
 Capacity; Detective Sergeant GIRON, Individually and
 in his Official Capacity; Detective Roy E. MCCOMB,
 Individually and in his Official Capacity; Detective
 MAZZIE, Individually and in his Official Capacity;
 Lt. Terrence HELLER, Individually and in his Official
 Capacity; Lt. Brian COLLETTI, Individually and in his
 Official Capacity; PATRICK J. RYDER, Commissioner
 Of Police, Nassau County Police Department, Individually
 and in his Official Capacity,

                               Defendants.
                                                           X

        Plaintiff, MELVIN GRADY, by his attorneys, the LAYTON LAW FIRM, PLLC,

 complaining of the Defendants, respectfully alleges, upon information and belief:

                                PRELIMINARY STATEMENT

 1.     This is a civil action against the County of Nassau for the assault and battery and for other

 wrongs suffered by plaintiff MELVIN GRADY, under the common law of the State of New York;

 and, against the individually named defendants for the deprivation of his Constitutional rights

 secured to Plaintiff by the First, Fourth, Fifth and Fourteenth Amendments to the United States

 Constitution through 42 U.S.C. §1983.

 2.     Plaintiff seeks compensatory damages under New York State law.




                                                  1
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 2 of 21 PageID #: 64



3.      Plaintiff seeks compensatory damages against the individually named defendants and

attorney fees under 42 U.S.C. §1988 under the federal claims; the plaintiff further seeks punitive

damages against the individually named defendants for claims under federal law.

 4.     Plaintiff seeks compensatory damages and a declaratory judgment that the County is liable

 under Monell v. Department of Soc. Svcs., 436 U.S. 658 (1978); the plaintiff seeks attorney fees

 for the Monell claim under 42 U.S.C. §1988.

                                             VENUE

 5.      Venue is proper as the acts of occurrences giving rise to these claims occurred in County

 of Nassau.

                                     NOTICE OF CLAIM

 6.     On March 21, 2019, and within 90 days of the occurrences herein complained of, Plaintiff

 served a Notice of Claim upon the County Attorney of the County of Nassau.

 7.       The Notice of Claim stated the time when, the place where, the manner in which the

 injuries and damages were sustained, the Notice of Claim furthermore stated Plaintiff's demand

 for adjustment of the Claim.

 8.        The COUNTY OF NASSAU refused or neglected for more than thirty (30) days, and up

 to the commencement of this action, to make any adjustment or payment thereof, and that,

 thereafter, and within the time provided by law, this action was commenced.

 9.     A hearing pursuant to General Municipal Law Section (GML) §50-h was Ordered by the

 Court but due to the failure of the New York State Department of Corrections and Community

 Supervision to produce the claimant, a hearing did not occur.




                                                 2
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 3 of 21 PageID #: 65



10.      There was no further demand for a GML §50-h hearing and, as such, it was indefinitely

postponed.1

 11.     Efforts to re-schedule a timely GML §50-h hearing have been unsuccessful.

 12.     The hearing pursuant to GML §50-h has been waived by the COUNTY OF NASSAU.

 13.     The claims made under New York State law and under federal law are timely; the time to

 commence the action has been tolled in accordance with Executive Orders by the Governor of the

 State of New York; the statute of limitation for the federal claims is three (3) years from accrual.

                                                       PARTIES

 14.     At all times herein mentioned. Plaintiff was resident of the County of Queens, City and

 State of New York.

 15.      Plaintiff, MELVIN GRADY is learning disabled.

 16.      At all times herein mentioned, Defendant COUNTY OF NASSAU was, and still is, a

 municipal corporation organized under the laws of the State of New York.

 17.      Upon information and belief, Defendant Police Officer Does (1-5) and Detective Does (1-

 2) resided and still reside in the State of New York.

 18.       Upon information and belief, PATRICK J. RYDER. Commissioner of Police, Nassau

 County Police Department, resided and resides in the County of Nassau in the State of New York.

 19.      At all times hereinafter mentioned, Defendant COUNTY OF NASSAU maintained the

 Nassau County Police Department, as units and agencies of the County government, having the

 duty to protect life and property, prevent crime, preserve the public peace and enforce all the laws,

 ordinances and provisions of the County of Nassau and State of New York and the United States



 1 "When the hearing has been indefinitely postponed and the municipality does not serve a subsequent demand, a
 plaintiffs (sic) failure to appear for a hearing will not warrant dismissal of the complaint." See, Southern Tier Plastics,
 Inc. v. County of Broome, 53 AD3d 980, 862 N.Y.S.2d 175, 2008 NY Slip Op 6423 (N.Y. App. Div. 2008).




                                                             3
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 4 of 21 PageID #: 66



Constitution.

20.     Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

departments failed to adequately and properly test and/ or screen police officers and detectives of

Nassau County Police Department.

 21.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments carelessly, negligently, and recklessly hired applicants for the position of police

 officers and detectives of Nassau County Police Department.

 22.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments carelessly, negligently, and recklessly trained applicants for the position of police

 officers and detectives of Nassau County Police Department

 23.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments carelessly, negligently, and recklessly supervised the activities of their police officers

 and detectives of the Nassau County Police Department

 24.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments carelessly, negligently, and recklessly controlled the activities of their police officers

 and detectives of Nassau County Police Department

 25.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments carelessly, negligently, and recklessly managed the activities of their police officers

 and detectives of Nassau County Police Department

 26.     Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments carelessly, negligently, and recklessly maintained the activities of their police officers

 and detectives of Nassau County Police Department

 27.     Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or




                                                   4
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 5 of 21 PageID #: 67



 departments carelessly, negligently, and recklessly inspected the activities of their police officers

 and detectives of Nassau County Police Department.

 26.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments caused, permitted, and allowed their police officers and detectives of Nassau County

 Police Department to act in an illegal manner.

 27.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments caused, permitted, and allowed their police officers and detectives of Nassau County

 Police Department to act in an unprofessional manner.

 28.     Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments caused, permitted and allowed their police officers and detectives of Nassau County

 Police Department to act in a negligent and/or deliberate manner in carrying out their official duties

 and/or responsibilities.

 29.     Defendant, COUNTY OF NASSAU, by its' agents, servants, employees, agencies and/or

 departments, caused, permitted, and failed to take proper action in suspending and/or reprimanding

 their police officers and detectives.

 30.     Defendant, COUNTY OF NASSAU, by its. agents, servants, employees, agencies and/or

 departments carelessly, negligently and recklessly, continued to retain in their employment, police

 officers and detectives of the County of Nassau Police Department, clearly unfit to be police

 officers and detectives of the County of Nassau Police Department.

 31.     That at all times hereinafter mentioned, Defendant Police Officer Matthew PADULA was

 an agent, servant and/or employee of the Nassau County Police Department, an agency of the

 defendant COUNTY OF NASSAU.

 32.     At all times hereinafter mentioned, Police Officer Matthew PADULA was acting within




                                                   5
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 6 of 21 PageID #: 68



 the scope of his employment by the Nassau County Police Department, an agency of Defendant

 COUNTY OF NASSAU and was acting under the color of state law.

 33.    At all times hereinafter mentioned, Defendant Police Officer Matthew PADULA was

 acting within the scope of his employment with the permission and consent of the Nassau County

 Police Department through its agency with Defendant COUNTY OF NASSAU.

 34.    That at all times hereinafter mentioned, Defendant Detective JOHNSTON was an agent,

 servant and/or employee of the Nassau County Police Department, an agency of the defendant

 COUNTY OF NASSAU.

 35.    At all times hereinafter mentioned, Defendant Detective JOHNSTON was acting within

 the scope of his employment by the Nassau County Police Department, an agency of Defendant

 COUNTY OF NASSAU and was acting under the color of state law.

 36.    At all times hereinafter mentioned, Defendant Detective JOHNSTON was acting within

 the scope of his employment with the permission and consent of the Nassau County Police

 Department through its agency with Defendant COUNTY OF NASSAU.

 37.    That at all times hereinafter mentioned, Defendant Detective Sergeant GIRON was an

 agent, servant and/or employee of the Nassau County Police Department, an agency of the

 defendant COUNTY OF NASSAU.

 38.    At all times hereinafter mentioned, Defendant Detective Sergeant GIRON was acting

 within the scope of his employment by the Nassau County Police Department, an agency of

 Defendant COUNTY OF NASSAU and was acting under the color of state law.

 39.    At all times hereinafter mentioned, Defendant Detective Sergeant GIRON was acting

 within the scope of his employment with the permission and consent of the Nassau County Police

 Department through its agency with Defendant COUNTY OF NASSAU.




                                               6
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 7 of 21 PageID #: 69



 40.    That at all times hereinafter mentioned, Defendant Detective Roy E. MCCOMB was an

 agent, servant and/or employee of the Nassau County Police Department, an agency of the

 defendant COUNTY OF NASSAU.

 41.    At all times hereinafter mentioned, Defendant Detective Roy E. MCCOMB was acting

 within the scope of his employment by the Nassau County Police Department, an agency of

 Defendant COUNTY OF NASSAU and was acting under the color of state law.

 42.    At all times hereinafter mentioned, Defendant Detective Roy E. MCCOMB was acting

 within the scope of his employment with the permission and consent of the Nassau County Police

 Department through its agency with Defendant COUNTY OF NASSAU.

 43.    That at all times hereinafter mentioned, Defendant Detective MAZZIE was an agent,

 servant and/or employee of the Nassau County Police Department, an agency of the defendant

 COUNTY OF NASSAU.

 44.    At all times hereinafter mentioned, Defendant Detective MAZZIE was acting within the

 scope of his employment by the Nassau County Police Department, an agency of Defendant

 COUNTY OF NASSAU and was acting under the color of state law.

 45.    At all times hereinafter mentioned, Defendant Detective MAZZIE was acting within the

 scope of his employment with the permission and consent of the Nassau County Police Department

 through its agency with Defendant COUNTY OF NASSAU.

 46.    That at all times hereinafter mentioned, Defendant Lt. Terrence HELLER was an agent,

 servant and/or employee of the Nassau County Police Department, an agency of the defendant

 COUNTY OF NASSAU.

 47.    At all times hereinafter mentioned, Defendant Lt. Terrence HELLER was acting within the

 scope of his employment by the Nassau County Police Department, an agency of Defendant




                                               7
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 8 of 21 PageID #: 70



 COUNTY OF NASSAU and was acting under the color of state law.

 48.    At all times hereinafter mentioned, Defendant Lt. Terrence HELLER was acting within the

 scope of his employment with the permission and consent of the Nassau County Police Department

 through its agency with Defendant COUNTY OF NASSAU.

 49.    That at all times hereinafter mentioned, Defendant Lt. Brian COLLETTI was an agent,

 servant and/or employee of the Nassau County Police Department, an agency of the defendant

 COUNTY OF NASSAU.

 50.    At all times hereinafter mentioned, Defendant Lt. Brian COLLETTI was acting within the

 scope of his employment by the Nassau County Police Department, an agency of Defendant

 COUNTY OF NASSAU and was acting under the color of state law.

 51.    At all times hereinafter mentioned, Defendant Lt. Brian COLLETTI was acting within the

 scope of his employment with the permission and consent of the Nassau County Police Department

 through its agency with Defendant COUNTY OF NASSAU.

 52.    Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments failed to conduct investigations properly and adequately, obtain true facts and

 statements from witnesses and law enforcement officers.

 53.     Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments, was careless, reckless and negligent in failing to discover the true facts which led to

 the Plaintiffs victimization by excessive force; assault; battery; and the violation of his civil rights

 under the 1 bt, 4th, 5th and 141h Amendments of the United States Constitution as enforced by the

 provisions of 42 U.S.C. §1983 and parallel provisions of the New York State Constitution.

 54.     Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments, was further careless, reckless, and negligent in the supervision of the activities of its




                                                    8
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 9 of 21 PageID #: 71



 agency Nassau County Police Department.

 55.     Defendant COUNTY OF NASSAU by its agents, servants, employees, agencies and/or

 departments failed to take all necessary steps to prevent the plaintiffs victimization by excessive

 force, assault, battery, and violation of federal and state civil rights.

 56.     At all times relevant to the facts herein, Defendant PATRICK J. RYDER, Commissioner

 of Police, Nassau County Police Department, was a policymaker regarding training regarding use

 of force, identifying learning and other mental disabilities and policing of diverse populations

 including learning disabled and mentally disabled individuals, and discipline of officers and

 detectives of the Nassau County Police Department,



                        FACTS COMMON TO ALL CLAIMS FOR RELIEF

 57.     On January 20, 2019 at approximately 4:00 a.m. plaintiff MELVIN GRADY was in the

 custody of the Nassau County Police Department in the detective's room/arrest room at the District

 Five Police Station in the County of Nassau, State of New York.

 58.     While in the detective's room/arrest room at the District Five Police Station, Plaintiff was

 questioned by Police Officers and/or detectives.

 59.     Police Officer Matthew PADULA questioned the plaintiff inside of the detective's

 room/arrest room at the District Five Police Station.

 60.     Detective JOHNSTON questioned the plaintiff' inside of the detective's room/arrest room

 at the District Five Police Station.

 61.     Detective Sergeant GIRON questioned the plaintiff inside of the detective's room/arrest

 room at the District Five Police Station.

 62.     Detective Roy E. McCOMB questioned the plaintiff inside of the detective's room/arrest




                                                     9
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 10 of 21 PageID #: 72



  room at the District Five Police Station.

  63.    Detective MAZZIE questioned the plaintiff inside of the detective's room/arrest room at

  the District Five Police Station.

  64.     Plaintiff declined to answer the questions of the police officers and/or detectives in a

  manner that was considered satisfactory to the police officers and/or detectives.

  65.    While inside the detective's room, the Plaintiffs hands were tightly handcuffed behind his

  back and to a bench.

  66.    Plaintiff complained about the pain he was suffering from the tight handcuffs.

  67.    The officer and/or detectives who were inside the detective/arrest room with the plaintiff

  refused to and failed to loosen or adjust the excessively tight handcuffs and furthermore, left the

  handcuffs on him for an excessive period of time.

  68.    When the plaintiff MELVIN GRADY failed to provide answers that the officer and/or

  detectives regarded as adequate responses, he was threatened with violence and force to obtain

  answers to the questions.

  69.     While handcuffed to the bench, the plaintiff MELVIN GRADY was choked by one or

  more of individually named defendants who were inside of the detective/arrest room.

  70.     While he was handcuffed to a bench, the plaintiff was repeatedly punched in the head with

  a closed fist by one or more of individually named defendants who were inside of the

  detective/arrest room with him.

  71.    Plaintiff lost consciousness during the assault and battery inside of the detective/arrest

  MOM.

  72.    Plaintiff regained consciousness inside the detective/arrest room.

  73.    Plaintiff's legs were forcefully held open and was kicked and kneed in his groin




                                                  10
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 11 of 21 PageID #: 73



  by one or more of the individually named defendants who were inside of the detective/arrest room

  with him.

  74.     One or more of the individually named defendants observed the assaults upon plaintiff and

  failed to intervene to prevent the aforesaid use of force against the Plaintiff.

  75.     Defendant Police Officer Matthew PADULA did not call for medical assistance following

  the beating inflicted upon Plaintiff.

  76.     Defendant Detective JOHNSTON did not call for medical assistance following the beating

  inflicted upon Plaintiff.

  77.     Defendant Detective Sergeant GIRON did not call for medical assistance following the

  beating inflicted upon the Plaintiff.

  78.     Defendant Roy E. McCOMB did not call for medical assistance following the beating

  inflicted upon the Plaintiff.

  79.     Defendant MAZZIE did not call for medical assistance following the beating inflicted upon

 the Plaintiff.

  80.    Defendant Lt. Terrence HELLER did not call for medical assistance following the beating

 inflicted upon the Plaintiff

 81.     Defendant Lt. Brian COLLETI did not call for medical assistance following the beating

 inflicted upon the Plaintiff

 82.     Following his beating the plaintiff informed Officers at the Detention Desk at

 approximately 4 PM on January 22, 2019 that he had been assaulted and suffered a head injury

 and a ruptured vein in his scrotum or penis and that "the cops did this to me."

 83.     The injuries to the plaintiff were obvious and he was noted by Nassau County SheiTiff's

 Department User 06067 to be "unable to focus during intake process;" and that the plaintiff




                                                    11
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 12 of 21 PageID #: 74



  claimed the injuries were inflicted by members of the Nassau County Police Department.

  84.     Despite the fact that the plaintiff's injuries happened while in the custody of defendant

  officers whose could be readily identified as the culprits who violently assaulted and battered him,

  upon information and belief the superior officers at the Nassau County Police Department failed

  to take remedial action including filing of internal police department charges against the culprits

  who committed the aforesaid acts; failed to refer the matter for prosecution and otherwise engaged

  in a cover-up of the assault upon the plaintiff

  85.     The conduct of the defendants in assaulting plaintiff in the manner aforesaid was so

  unreasonable that no reasonable officer could think that such conduct was lawful.

  86.     As a result of the foregoing, plaintiff MELVIN GRADY was injured.

                                  FIRST CAUSE OF ACTION
                              Assault and Battery-New York State Law

  87.     Plaintiff repeats, reiterates and re-alleges each and every allegation contained hereinabove

  in paragraphs "1" through "86" inclusive with the same force and effect as though hereinafter set

  forth at length.

  88.     On January 20, 2019, while Plaintiff was at the District Five Police Station, Defendant

 Police Officer Does 1-5 and Police Officer Does 1-2 caused Plaintiff apprehension of imminent

 harmful or offensive contact.

 89.     On January 20, 2019, while Plaintiff was at the District Five Police Station, Defendant

 Police Officer Does 1-5 and Police Officer Does 1-2 stuck the plaintiff with fists and feet and

 knees and otherwise caused plaintiff to be battered without provocation.

 90.     Plaintiff, MELVIN GRADY was injured.

 91.     Plaintiff, MELVIN GRADY was seriously injured.

 92.      Plaintiff demands judgment against defendant COUNTY OF NASSAU in a sum of money




                                                    12
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 13 of 21 PageID #: 75



  which exceeds the jurisdictional limits of all courts of lesser jurisdiction.


                                    SECOND CAUSE OF ACTION
                     Negligent Infliction of Emotional Distress-New York State Law

  93.     Plaintiff incorporates each and every allegation and averment set forth in paragraphs "1"

  through "92" of this Verified Complaint as though fully set forth herein.

  94.     Defendant Police Officer Does 1-5 and Detective Does 1-2 owed a duty of care to Plaintiff

  to not needlessly cause injury and harm to him.

  95.     Defendant Police Officer Does 1-5 and Detective Does 1-2 acts and omissions as stated

  breached the duty of care to Plaintiff

  96.     Defendant Police Officer Does 1-5 and Detective Does 1-2 actions are not tolerated within

  the bounds of a decent society.

  97.     Defendant Police Officer Does 1-5 and Detective Does 1-2 conduct intended to, or

  disregarded the substantial probability of, causing Plaintiff severe emotional distress.

  98.     As a direct result of the extreme and outrageous conduct by Defendant Police Officer Does

  1-5 and Detective Does 1-2 Plaintiff suffered severe emotional and psychological distress, anguish,

  anxiety, fear, humiliation, and physical injuries.

  99.     As a result of the foregoing, Plaintiff demands judgment against defendant COUNTY OF

  NASSAU in a sum of money which exceeds the jurisdiction limits of all the courts lesser

  jurisdiction.



                                     THIRD CAUSE OF ACTION
                                     Negligence -New York State Law

  100.    Plaintiff incorporates each and every allegation and averment set forth in paragraphs "1"

  through "99" of this Verified Complaint as though fully set forth herein.




                                                    13
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 14 of 21 PageID #: 76



  101.    Defendant NASSAU COUNTY, through the Nassau County Police Department, had a duty

  towards Plaintiff to keep him safe, secure, and without injury once in defendant's custody, care,

  and control.

  102.    This duty included keeping Plaintiff from being punched, kicked, kneed and/or otherwise

  assaulted and battered by Defendant Police Officer Does 1-5 and Detective Does 1-2.

  103.    Defendant NASSAU COUNTY, through the Nassau County Police Department, breached

  its duty when it failed to take reasonable measures to prevent Defendant Police Officer Does 1-5

  and Detective Does 1-2 assault and battery of Plaintiff.

  104.    Defendant NASSAU COUNTY's breach of its duty is the proximate cause of Plaintiffs

  injuries.

  105.    As a result of the foregoing, Plaintiff demands judgment against Defendant NASSAU

  COUNTY in a sum of money which exceeds the jurisdiction limits of all the courts lesser

  jurisdiction.


                                  FOURTH CAUSE OF ACTION
                  (Against Defendants Padula, Johnston, Giron, McComb and Mazzie)
                                  Excessive Force-42 U.S.C. §1983

  106.    Plaintiff incorporates each and every allegation and averment set forth in paragraphs "1"

  through "105" of this Verified Complaint as though fully set forth herein.

  107.    Defendant Police Officer Police Officer Matthew PADULA placed Plaintiff in excessively

  tight handcuffs, and although Plaintiff informed Police Officer Matthew PADULA that he was

  suffering pain and requested the handcuffs be loosened, Police Officer Matthew PADULA refused

  to do so.

  108.    Defendant Detective JOHNSTON placed Plaintiff in excessively tight handcuffs, and

  although Plaintiff informed Detective JOHNSTON that he was suffering pain and requested the




                                                  14
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 15 of 21 PageID #: 77



  handcuffs be loosened, Detective JOHNSTON refused to do so.

  109.    Defendant Detective Sergeant GIRON placed Plaintiff in excessively tight handcuffs, and

  although Plaintiff informed Detective Sergeant GIRON that he was suffering pain and requested

  the handcuffs be loosened, Detective Sergeant GIRON refused to do so.

  110.    Defendant Detective Roy E. MCCOMB placed Plaintiff in excessively tight handcuffs, and

  although Plaintiff informed Detective Roy E. MCCOMB that he was suffering pain and requested

  the handcuffs be loosened, Detective Roy E. MCCOMB refused to do so.

  111.    Defendant Detective MAZZIE placed Plaintiff in excessively tight handcuffs, and although

  Plaintiff informed Detective MAZZIE that he was suffering pain and requested the handcuffs be

  loosened, Detective MAZZIE refused to do so.

  112.    Defendant Lt. Terrence HELLER placed Plaintiff in excessively tight handcuffs, and

  although Plaintiff informed Lt. Terrence HELLER that he was suffering pain and requested the

  handcuffs be loosened, Detective Lt. Terrence HELLER refused to do so. Lt. Brian COLLETTI

  113.    Defendant Lt. Brian COLLETTI placed Plaintiff in excessively tight handcuffs, and

  although Plaintiff informed Lt. Brian COLLETTI that he was suffering pain and requested the

  handcuffs be loosened, Detective Lt. Brian COLLETTI refused to do so.

  114.    While the Plaintiff MELVIN GRADY was handcuffed and in custody he was punched,

 kicked and kneed about his head, body -including his testicles; and his head was slammed into a

 bench.

 115.        The assault and battery of the Plaintiff was committed by the individually named

 defendants.

 116.     The use of force as aforesaid was unreasonable.

 117.     The circumstances did not support the use of force against plaintiff MELVIN GRADY.




                                                 15
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 16 of 21 PageID #: 78



  118.   The conduct and actions of the individually named defendants in beating Plaintiff, was

  done intentionally, willfully, maliciously, with deliberate indifference and/or with reckless

  disregard for the natural and probable consequences of their acts, was done without lawful

  justification or reason, and was designed to and did cause specific and serious physical and

  emotional pain and suffering in violation of Plaintiffs rights as guaranteed by the Fourth and

  Fourteenth Amendments to the United States Constitution including the right to be free from

  excessive, unreasonable and unjustified force.

  119.   The excessive use of force perpetrated on Plaintiff was objectively unreasonable.

  120.   Plaintiff sustained serious injuries from the use of force as aforesaid.

  121.    Plaintiff seeks compensatory damages including costs and disbursements and attorney fees

  under 42 U.S.C. §1988.


                                   FIFTH CAUSE OF ACTION
                  (Against Defendants Padula, Johnston, Giron, McComb and Mazzie)
                                Failure to Intervene-42 U.S.C. §1983

  122.   Plaintiff incorporates each and every allegation and averment set forth in paragraphs "1"

  through "121" of this Verified Complaint as though fully set forth herein.

  123.     Plaintiff MELVIN GRADY was assaulted and battered in the presence of individually

  named officers who were present, observed, and/or were otherwise aware or reasonably should

  have been aware that Plaintiff was being subjected to excessive force and the deprivation of his

  rights alleged herein.

  124.    Each of the individually named defendants had a duty to prevent and/or intervene to

  prevent Plaintiff from being subjected to excessive force.

  125.   Each of the individually named defendants refused and/or failed to prevent and/or intervene

  so as to prevent Plaintiff from being subjected to excessive use of force.




                                                   16
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 17 of 21 PageID #: 79



  126.   The acts and omissions of the individually named officers who failed to intervene were a

  direct and proximate cause of Plaintiffs injuries.

  127.   Plaintiff seeks compensatory damages including costs and disbursements and attorney fees

  under 42 U.S.C. §1988.


                                     SIXTH CAUSE OF ACTION
                  (Against Defendants Padula, Johnston, Giron, McComb and Mazzie)
                             First and Fifth Amendments-42 U.S.C. §1983

  128.   Plaintiff incorporates each and every allegation and averment set forth in paragraphs "1"

  through "127" of this Verified Complaint as though fully set forth herein.

  129.   Plaintiffs Constitutionally protected rights include the right under the Fifth Amendment

  to not be subjected to coercion and force to extract statements and to not be subjected to retaliation

  by State agents for the exercise of his right to speech.

  130.    Excessive force against Plaintiff was used in retaliation for Plaintiffs refusal to provide

  answers to questions and to his complaints about being physically abused.

  131.    The injuries sustained by Plaintiff were proximately caused by the violation of Plaintiff's

  rights under the First and Fifth Amendments to the United States Constitution by the individually

  named defendants.

  132.    Plaintiff seeks compensatory damages including costs and disbursements and attorney fees

  under 42 U.S.C. §1988.



                                 SEVENTH CAUSE OF ACTION
                  (Against Defendants Padula, Johnston, Giron, McComb and Mazzie)
                              Right to Equal Protection -42 U.S.C. §1983

  133.   Plaintiff incorporates each and every allegation and averment set forth in paragraphs "1"

  through "132" of this Verified Complaint as though fully set forth herein.




                                                   17
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 18 of 21 PageID #: 80



  134.     At all times relevant herein, Plaintiff, a learning-disabled African American male, had a

  right to equal protection under the law as afforded and provided by the Fourteenth Amendment.

  135.     Excessive force was used in retaliation for Plaintiffs speech, race and, disability.

  136.     A substantial and motivating reason for the use of excessive force was due to their being

  emboldened to commit misconduct to misuse and abusing their authority or power by taking

  advantage of some weakness or disability or misfortune of Plaintiff because of Plaintiffs clear

  and apparent vulnerability in reckless disregard of Plaintiffs rights, accompanied by ill will or

  spite.

  137.     The acts and omissions of the individually named defendants were a direct and proximate

  cause of Plaintiffs injuries.

  138.     Plaintiff seeks compensatory damages including costs and disbursements and attorney fees

  under 42 U.S.C. §1988.




                                  EIGHTH CAUSE OF ACTION
               Supervisory and Municipal Liability—Failure to Train, Discipline, Terminate
                                Deliberate Indifference- 42 U.S.C. §1983

  139.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs "1" through

 "138" above as though fully set forth herein.

 140.      At all times mentioned herein and prior thereto, defendant COUNTY OF NASSAU had a

 duty to train, instruct, supervise and discipline their subordinates to assure they respected and did

 not violate constitutional and statutory rights of those in its custody, and to objectively investigate

 violations of said detainees' rights, including, but not limited to, the right to be free of infliction

 and cruel and unusual punishment and the right to be safe and protected from injury while in

 defendants' custody, under the Fourth and Fourteenth Amendments to the U.S. Constitution.




                                                   18
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 19 of 21 PageID #: 81



  141.    Plaintiffs are informed and believe, and allege, that prior to the incident alleged herein,

  defendant NASSAU COUNTY facilitated, permitted, ratified and condoned similar acts violence

  against detainees, and were deliberately indifferent to the health and safety of those detainees in

  general and Plaintiff in particular. Said defendant knew, or should have reasonably known, of this

  practice, pattern or policy of constitutional violations, and additionally, of the existence of facts

  and situations which created the potential of unconstitutional acts, and had a duty to instruct, train,

  supervise and discipline their subordinates to prevent similar acts to other persons, but failed to do

  so.

  142.    The supervisors and policy making officers of defendant COUNTY OF NASSAU

  including defendant PATRICK J. RYDER, Commissioner of Police, Nassau County Police

  Department, as a matter of de facto policy, custom and practice failed to take steps to terminate

  the above detailed practices and have failed to discipline or otherwise properly supervise the

  individuals engaged in such practices.

  143.    Defendant COUNTY OF NASSAU was deliberately indifferent to the use of force by its'

  police officers and more particularly to learning disabled and mentally handicapped persons

  including the Plaintiff herein.

  144.    The COUNTY OF NASSAU is liable to Plaintiff for his injuries and damages under the

 doctrine of Moncll v. Department of Soc. Svcs., 436 U.S. 658 (1978).

  145.   Plaintiff seeks compensatory damages including costs and disbursements and attorney fees

 under 42 U.S.C. §1988.


                                   NINTH CAUSE OF ACTION
                  (Against Defendants Padula, Johnston, Giron, McComb and Mazzie)
                                         Punitive Damages

 146.    Plaintiff repeats and reiterates each and every allegation contained in paragraphs "1"




                                                   19
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 20 of 21 PageID #: 82



  through "145" as if more fully set forth herein.

  147.    The actions of the individually named defendants constituted intentional violations of

  federal and state law.

  148.    The actions of the individually named defendant Police Officers, Detectives and

  Lieutenants, were intentional, malicious, willful, wanton and in reckless disregard of Plaintiff's

  constitutional rights and/or grossly negligent in that this conduct shocks the conscience and is

  fundamentally offensive to a civilized society, so as to justify the imposition of punitive damages

  on these defendants in their individual capacity.

  149.    As a result, Plaintiff is seeks punitive damages against Defendant Police Officer Matthew

  PADULA, Detective JOHNSTON, Detective Sergeant GIRON, Detective Roy E. MCCOMB,

  Detective MAZZIE, Lt. Terrence HELLER, and Lt. Brian COLLETTI including costs and

  disbursements and attorney fees under 42 U.S.C. §1988. .

                 WHEREFORE, Plaintiff, MELVIN GRADY, seeks damages herein on the First

  through Third causes of action, in a sum exceeding the jurisdictional limits of all lower courts

  which would otherwise have jurisdiction, together with costs and disbursements of this action; on

  the Fourth through Eighth cause of action plaintiff seeks damages in an amount to be determined

  by the trier of fact and costs and disbursements of the action as well as legal fees pursuant to 42

  U.S.C. §1988; on the Ninth cause of action, plaintiff seeks punitive damages in an amount to be

  determined by the trier of fact together with the costs and disbursement of the action as well as

 legal fees pursuant to 42 U.S.C. §1988.

         Dated: New York, NY
                May 18, 2021




                                                     20
Case 2:20-cv-05431-JMA-JMW Document 8 Filed 05/18/21 Page 21 of 21 PageID #: 83



                                           LAYT
                                           By:
                                           Paul Thomas Layton, Esq. (9242)
                                           Attorneys for Plaintiff
                                           MELVIN GRADY
                                           40 Wall Street, 28th Floor
                                           New York, New York 10005
                                           646-402-4811
                                           la\ tonlam 1 ()07a gmail.com




                                      21
